Per Curiam.
Applicant appeals from the dismissal by the Criminal Court of Baltimore of his petition for relief under the Post Conviction Procedure Act, Code (1959 Supp.), Art. 27, Secs. 645A et seq. The application is denied for the reasons set out in the opinion of Judge Joseph E. Carter of the court below.
Applicant complains that his rights were adversely affected by the refusal of the lower court to order the State to provide him with a transcript of his original trial in order to sustain one of his allegations. In Truesdale v. Warden, 221 Md. 617, we decided that the Act did not require the supplying of a petitioner with such a transcript. Judge Carter had the relevant testimony read to him and a portion of the testimony is included in his opinion. This testimony does not sustain the allegation of the applicant, and therefore the refusal of the court to order the transcript given to the applicant was not an abuse of discretion.
In this Court the applicant complains that he was denied the right to amend his petition in the trial court. That allegation is unsupported and appears contrary to the fact. The record discloses no request or effort to amend. Judge Carter denied the application on June 4, 1959. On or about June *58922, the applicant wrote to Judge Carter and to the Clerk of this Court seeking leave to appeal.

Application denied.